Citation Nr: 1644712	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-05 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for migraines.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral pes planus.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral pes planus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral pes planus.

10.  Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction lies with the RO in Phoenix, Arizona.

In November 2015, the Board remanded these matters to afford the Veteran a hearing before a Decision Review Officer (DRO).  In June 2016, the Veteran withdrew her request for a DRO hearing and stated her desire for a Board hearing before a Veterans Law Judge (VLJ).  In September 2016, the Veteran testified before the undersigned VLJ via live videoconference.  A transcript of that proceeding is of record.

The issues of service connection for bilateral hearing loss, a left knee disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2016 statement, prior to the issuance of a decision by the Board, the Veteran, notified the Board in writing of her intent to withdraw her appeal of reopening entitlement to service connection for migraines.

2.  In an April 2007 rating decision, service connection for bilateral pes planus, bilateral hearing loss, tinnitus and a left knee disability was denied.

3.  The evidence received more than one year since the April 2007 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for bilateral pes planus, bilateral hearing loss, tinnitus and a left knee disability.

4.  Bilateral pes planus was noted on entry into the Veteran's period of active service, and permanently increased in severity during active service.

5.  Tinnitus manifested to a compensable degree within a year of service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding the issue of reopening entitlement to service connection for migraines are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2015).

2.  The RO's April 2007 denials of entitlement to service connection for bilateral pes planus, bilateral hearing loss, tinnitus and a left knee disability are final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

3.  New and material evidence has been received to reopen the previously denied claims for entitlement to service connection for bilateral pes planus, bilateral hearing loss, tinnitus and a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for bilateral pes planus are met on an aggravation basis.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.





Merits

I.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  See 38 C.F.R. § 20.204.

In September 2016, the Veteran submitted a statement expressing a desire to withdraw her pending appeal for the issue of reopening entitlement to service connection for migraines.  Hence, with respect to that issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim and it is dismissed.

II.  New and Material Evidence

In April 2007, the RO denied service connection for bilateral pes planus, bilateral hearing loss, tinnitus and a left knee disability.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the RO considered service treatment records and the report of a March 2007 VA audiological examination in the April 2007 rating decision.

Regarding tinnitus, service connection was denied as there was no evidence of nexus between tinnitus and service.  At the September 2016 Board hearing, the Veteran testified that she began experiencing tinnitus within a year of separation from service.  See Board Hearing Transcript (Tr.) at 26.

Regarding bilateral hearing loss, service connection was denied as there was no evidence that the Veteran suffered from bilateral hearing loss disability under 38 C.F.R. § 3.85.  Recently added to the claims file, an October 2016 letter from Dr. C.G., Au.D., notes a diagnosis of sensorineural hearing loss.

Regarding pes planus, service connection was denied as there was no nexus between pes planus and service.  A recently submitted letter from Dr. D.L., D.P.M., states that in his opinion the Veteran's current foot problems were worsened by her military service.

Regarding a left knee disability, service connection was denied as there was no nexus between a left knee disability and service.  The letter from Dr. D.L., referenced above, states that the Veteran's foot structure (including pes planus) could cause the Veteran to have knee pain.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the April 2007 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for tinnitus, bilateral hearing loss, pes planus and a left knee disability.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in April 2007, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A.  Pes Planus

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn v. Shinseki, 25 Vet.App. 231, 238 (2012) (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation.").

A July 1999 enlistment examination notes mild and asymptomatic pes planus.

A May 2000 service treatment record notes moderate and symptomatic pes planus.

In November 2003, the Veteran was examined prior to separation.  No problems were noted.  However, there is no separation examination report of record.

A June 2014 disability benefits questionnaire (DBQ) notes that the Veteran continues to be diagnosed with bilateral pes planus.  Further, a letter from Dr. D.L. states that "I do not feel like [the Veteran's] foot deformities were caused by [her] time in the military service, however I do feel that they were worsened by it."

Because bilateral pes planus was noted at the time of the Veteran's entry onto active duty, she is not presumed to be in sound condition.  See 38 U.S.C.A. § 1111.  Thus, the relevant inquiry is whether her condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In this instance, the evidence indicates a worsening.  The Veteran entered service with mild and asymptomatic pes planus, but during service developed moderate and symptomatic pes planus.  Further, albeit with sparse rationale, Dr. D.L. stated that the Veteran's pes planus was worsened by service.  Given the evidence of foot pain in service, along with the evidence that pes planus increased in severity during service, the Board concludes that preexisting pes planus was aggravated beyond its normal progression during service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the veteran's repeated complaints of foot pain in service signaled an aggravation of his pre-existing foot disorder).  

Thus, as the presumption of aggravation has attached, clear and unmistakable evidence is necessary to rebut that presumption.  There is no evidence rebutting the presumption of aggravation.  As such, the presumption of aggravation stands and service connection is warranted for aggravation of the Veteran's preexisting pes planus.

B.  Tinnitus

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309(a)).

The Veteran testified that he began experiencing ringing in the ears about six months following separation from service.  See Board Hearing Transcript (Tr.) at 26-27.

The Board points out that the Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The Board finds no reason to disbelieve the Veteran's reported onset of tinnitus within a year of service, particularly in light of the fact that the Veteran's report of onset is not inconsistent with the evidence of record.

The Board acknowledges the April 2007 VA examiner's opinion that it was not likely that tinnitus had its origins in service.  This opinion, however, does not address whether tinnitus manifested within a year of separation from service and does not rebut the presumption of service connection.  Moreover, a 10 percent rating was warranted for tinnitus during this time period.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the tinnitus first manifested to a compensable degree within a year of service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The appeal concerning reopening entitlement to service connection for migraines is dismissed.

The application to reopen a claim for entitlement to service connection for bilateral pes planus is granted.

The application to reopen a claim for entitlement to service connection for bilateral hearing loss is granted.

The application to reopen a claim for entitlement to service connection for tinnitus is granted.

The application to reopen a claim for entitlement to service connection for a left knee disability is granted.

Service connection for bilateral pes planus is granted on an aggravation basis.

Service connection for tinnitus is granted.


REMAND

With regards to the issues of service connection for bilateral hearing loss, a left knee and low back disabilities, remand is necessary to afford the Veteran VA examinations.

For bilateral hearing loss, the Veteran was afforded a VA examination in March 2007.  At that time, it was determined that the Veteran did not have a hearing loss disability under 38 C.F.R. § 3.385.  Given the lack of any disability, the examiner did not provide an opinion as to the etiology of bilateral hearing loss.  Since then, as discussed above, Dr. C.G. diagnosed the Veteran with sensorineural hearing loss.  Given that diagnosis, a contemporaneous VA examination addressing the nature and etiology of any hearing loss is necessary.

The Board notes that Dr. C.G. stated that "[i]t is possible that excessive noise exposure contributed to the significant decrease in hearing, AU."  That statement, however, is not sufficient evidence upon which to grant service connection as the opinion is speculative.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

To date, the Veteran has not been afforded VA examinations to determine the nature and etiology of any left knee or low back disability.  The letter from Dr. D.L., which states that "the combination of [the Veteran's] foot structure and lack of proper shoe gear could cause [the Veteran] to have knee, hip, and back pain."  This evidence is sufficient to trigger VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, as the opinion is speculative, it is not sufficient evidence upon which service connection can be granted.  Winsett, 11 Vet. App. at 424. 

Further, with regards to the back, the Veteran complained of back pain in service.  See, e.g., July 2001 Consultation Sheet.  Given this evidence, an opinion as to direct service connection, with respect to any low back disability, should be obtained as well.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).

Finally, the Veteran is asserting that a low back disability and a left knee disability are secondary to newly service-connected pes planus.  To date, she has not been afforded notice of how to substantiate a claim for secondary service connection.  As such, on remand, appropriate notice should be provided.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter which advises her of the criteria needed to substantiate her claim for service connection for a low back disability and a left knee disability, as secondary to a service-connected disease or injury.

2.  Schedule a VA examination to assess the etiology of any bilateral hearing loss.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should first indicate whether the Veteran meets the criteria for hearing loss disability under VA regulations and whether he has current hearing loss.  Then, the examiner should indicate whether it is as least as likely as not (50 percent or greater) that hearing loss disability is related to the noise exposure and acoustic trauma that would be expected from working as an aviation supply specialist, to include working on a flight line.

A complete rationale should accompany any opinion provided.

3.  Schedule a VA examination to assess the etiology of any low back disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

a) Is it at least as likely as not (50 percent or greater) that any low back disability had its onset in service, or is otherwise etiologically-related to service?

In addressing this question, the examiner should comment on service treatment records showing low back pain in service.

b) Is it at least as likely as not (50 percent or greater) that any current low back disability was caused by the Veteran's service-connected pes planus?

c) Is it at least as likely as not (50 percent or greater) that any low back disability was aggravated by the Veteran's service-connected pes planus?

A complete rationale should accompany any opinion provided.

4.  Schedule a VA examination to assess the etiology of any left knee disability.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

a) Is it at least as likely as not (50 percent or greater) that any current left knee disability was caused by the Veteran's service-connected pes planus?

b) Is it at least as likely as not (50 percent or greater) that any left knee was aggravated (i.e. permanently made worse) by the Veteran's service-connected pes planus?

A complete rationale should accompany any opinion provided.

5.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


